TtichaRDson, C. J.
The question in this case is, -whether, when compound interest has been paid voluntarily for a loan of money, an action can be maintained to recover back the amount paid above simple interest ?
On the part of the plaintiffs, it is contended, that the action may be maintained on the ground, that the receiving of eompound interest is illegal.
*41It is true, that courts do not in general allow compound interest. 17 Mass. Rep. 417, Dean vs. Williams.—1 Binney 165.—1 John. 137.
But it is very clear, that they do not refuse to allow it, because it is illegal ; for in many cases, where it is reserved by the contract of the parties, they do allow it, 1 N. H. Rep. 179, Pierce vs. Row.—2 Mass. Rep. 568.—4 D. & E. 613, LeGrange vs. Hamilton.—2 H. Bl. 144, S. C.—2 Ves.Jun. 15 Morgan vs. Mather.—8 Mass. Rep. 455.—1 Peere Williams 652, Brown vs. Barkham.—Ord on Usury, 36.
We are, therefore, of opinion, that the action cannot be supported on this ground.

Judgment on the verdict.